Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NI-MN BASED HEUSLER ALLOYS FOR THERMAL REGULATION APPLICATIONS

Examiner: Adam Arciero	S.N. 16/264,376	Art Unit: 1727          February 5, 2022

DETAILED ACTION
Applicant's After-Final response filed on February 01, 2022 has been received. Claims 1, 3-9 and 11-22 are currently pending. Claims 1, 3-8, 11-15, and 17 have been amended. Claim 2 has been canceled. Claims 21-22 have been newly added.

The text of those sections of Title 35, U.S.C. code not included in this action can be found in a prior Office Action.


Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103(a) as being unpatentable over Zhou and Yamaguchi et al. on claims 1, 3 and 7 are withdrawn because Applicant has amended the independent claim.

Allowable Subject Matter
Claims 1, 3-9 and 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record, Zhou et al., Ihnfeldt et al., and Yamaguchi et al. do not specifically disclose, teach, or fairly suggest the claimed thermoregulating layer that is a thermal switch comprising the claimed ternary alloy compound (claims 1, 9 and 17).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ADAM A ARCIERO/Examiner, Art Unit 1727